Citation Nr: 1236057	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated several days later in the same month, the RO in Atlanta, Georgia notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In February 2012, the Board remanded this issue to afford the Veteran a VA examination.  As discussed in the Remand below, the Board finds that its prior directives were not complied with and that another VA examination is necessary.

Also, in February 2012, the Board awarded service connection for tinnitus of the right ear, which was effectuated by way of a March 2012 rating action.  As there is no indication that the Veteran has disagreed with the rating or effective date assigned to his now service-connected tinnitus, the Board concludes that only the issue of entitlement to service connection for residuals of a neck injury remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran contends that he injured his neck in a motor vehicle accident that occurred during service in June 1966.  
As discussed in the February 2012 Remand, although service records do not show that the Veteran was in a motor vehicle accident in June 1966, a service record does show that the Veteran was transferred to the naval dispensary in Portsmouth, Virginia in August 1966 for treatment.  The Veteran contends that this was follow-up treatment for injuries sustained in the motor vehicle accident.  See, e.g., August 2005 claim.  Additionally, a letter from the Virginia Department of Motor Vehicles (DMV) dated in September 1966 confirms that the Veteran was in a motor vehicle accident in June 1966.  In addition, the Veteran submitted two buddy statements, including a statement from the passenger in his vehicle to support his assertion.  A buddy statement dated in November 2005 indicates that the Veteran was brought back to the barracks by an ambulance following the June 1966 motor vehicle accident.  

In light of the above, the Board conceded the Veteran's in-service June 1966 accident.  The Board also found the Veteran competent and credible to report having neck pain that began in service and has continued since service.  The Board also found that the Veteran's reports of a continuity of symptomatology were supported by the November 2005 buddy statement showing that he had complained of his neck bothering him in service.  

Consequently, the issue was remanded to afford the Veteran a VA examination to determine if he has chronic residuals of a neck injury related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's Remand, an examination was afforded to the Veteran in March 2012.  In determining whether the Veteran had any residuals of a neck injury related to his military service, the examiner was directed to accept the Veteran's reports regarding the June 1966 motor vehicle accident as well as his competent and credible reports regarding a continuity of pertinent symptomatology (e.g., neck pain) since service.  

The March 2012 examiner provided a negative nexus opinion.  However, the examiner's rationale, in part, relied on the fact that service records did not document the in-service accident and that there was no evidence of neck problems post-service until 1985.  As the Board had specifically directed the examiner to accept the Veteran's reports of the in-service accident and of having neck pain since service, the Board finds that the examiner's negative nexus opinion is not adequate.  The rationale clearly violated the Board's directives to accept the facts that the Veteran had an in-service accident and had pain since service.  

Because of the AMC's failure to comply with the Board's Remand, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his neck complaints.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed chronic neck disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should accept the Veteran's reports regarding the June 1966 motor vehicle accident as well as the Veteran's competent and credible reports regarding a continuity of pertinent symptomatology (e.g., neck pain) since service.  Also, the examiner should address the effect, if any, that the post-service motor vehicle accident in October 1996 has had on any currently-diagnosed chronic neck disability.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Then, readjudicate the issue of entitlement to service connection for residuals of a neck injury.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


